Citation Nr: 0944967	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  

The Veteran requested and was scheduled for a Travel Board 
hearing in December 2008.  VA received a request from the 
Veteran that his hearing be rescheduled, and it was 
subsequently scheduled for March 2009.  However, the Veteran 
failed to report to this hearing, and as of yet, VA has 
received no statement of good cause for the Veteran's failure 
to report and the Veteran has not requested that he be 
scheduled for another hearing.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran does not have a current diagnosis of a hearing loss 
disability, for VA compensation purposes, and that his 
complaints of impaired hearing are not related to his 
military service.  

2.  The preponderance of the evidence of record demonstrates 
that tinnitus did not manifest during, or as a result of, the 
Veteran's active military service.  





	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  The criteria for establishing entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in February 2007 and May 2007 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO.  Finally, the February 2007 letter 
provided the Veteran with the requirements outlined in 
Dingess/Hartman v. Nicholson (specifically, how disability 
ratings and effective dates are assigned).  19 Vet. App. 473 
(2006).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA made numerous attempts to obtain 
the Veteran's service medical records.  However, VA was 
notified that the Veteran's files were potentially destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  Also, the Veteran received VA medical examinations 
in August 2007 and August 2008, and VA has obtained these 
records.  The Veteran has not informed VA of any private or 
VA treatment received for his claimed disorders.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as bilateral hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  




	(CONTINUED ON NEXT PAGE)


Analysis

At the outset of this discussion, the Board notes that the 
Veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, and have not been located.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not have a bilateral hearing loss disability 
that manifested during, or as a result of, his military 
service.  As such, service connection is not warranted.  

As previously noted, the Veteran's service treatment records 
could not be located.  However, the Veteran's September 1954 
separation examination has been recovered.  According to the 
examination report, the Veteran complained of his "left 
ear" at the time of separation.  The nature of the Veteran's 
left ear complaints were not discussed in the examination 
report.  Also, the report failed to conduct an audiometric 
examination.  Nonetheless, the record does note that the 
Veteran had a right whispered voice (WV) of 15/15 and a left 
WV of 15/15.  Therefore, despite the complaints regarding the 
"left ear" at the time of separation, the Veteran's 
separation examination does not demonstrate that the Veteran 
had a chronic hearing loss disability at the time of his 
separation from active duty.  

However, the Veteran's DD-214 does indicate that the Veteran 
was in a Field Artillery unit while in the military.  VA also 
received a statement from a fellow service member dated March 
2007 that indicated that he served with the Veteran in the 
39th Field Artillery Battalion and that the Veteran was near 
a shell explosion that caused him to fall.  The service 
member indicated that the Veteran's ear was bleeding after 
this event.  Therefore, the evidence does suggest that the 
Veteran was exposed to noise during his military service.  
However, the evidence does not demonstrate that the Veteran 
suffered a chronic hearing loss disability during his active 
military service, since he had a whispered voice of 15/15 in 
both ears upon separation.  Likewise, there is no evidence of 
a chronic hearing loss disability within one year of 
separation from active duty.  Therefore, the presumption of 
in-service incurrence is not applicable.  See 38 C.F.R. § 
3.307.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The record contains no medical evidence of a hearing loss 
disability following the Veteran's separation from service.  
In fact, VA has received no medical evidence diagnosing the 
Veteran with a bilateral hearing loss disability.  Despite 
numerous letters from the RO, the Veteran has not provided VA 
with any information regarding where, if anywhere, he has 
received medical treatment regarding his hearing since his 
separation from service.  As such, there is no evidence of 
chronic symptomatology of hearing loss since the Veteran's 
separation from active duty.  

The Veteran was afforded a VA audiometric examination in 
August 2007.  The examiner noted that in-service noise 
exposure had been conceded, and that the Veteran was exposed 
to band saws and grinders throughout his post-service career 
as a butcher.  An authorized audiological evaluation was 
attempted, but the examiner noted that responses were 
consistently part-word at levels that disagreed with the pure 
tone thresholds offered.  As such, the examiner concluded 
that word recognition could not be reliably assessed and 
testing was abandoned.  The examiner also noted that while 
the examination report indicates audiometric findings of 
zero, these were not the readings for the Veteran and that 
this was only because the software used for testing required 
a numerical input.  The examiner concluded that the Veteran's 
hearing sensitivity remained undetermined.   

The Veteran was afforded an additional VA audiometric 
examination in August 2008.  The examiner noted that the 
Veteran reported he was not hearing well, but that his 
answers to direct questions were evasive.  Otoscopic 
examination was within normal limits and the examiner 
concluded that middle ear pathology was not suspected.  The 
examiner further concluded that pure tone air and bone 
conduction results were unreliable, and that speech reception 
thresholds did not confirm pure tone results.  The examiner 
noted that ascending and descending presentation differed by 
over 50 decibels (dB) and that re-instruction did not yield 
more reliable results.  Testing was abandoned but the 
examiner noted that hearing loss was present.  However, 
without the Veteran's full cooperation, the examiner felt it 
was impossible to assess the degree.  The examiner's final 
conclusion was that the Veteran had hearing loss of unknown 
origin, and that an opinion could not be offered due to the 
improper results.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to service connection for bilateral hearing 
loss.  Service connection requires more than just in-service 
exposure to noise.  There must also be evidence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  See 
Watson, 4 Vet. App. at 314.  While the evidence does suggest 
that the Veteran was exposed to noise during his military 
service, there is no evidence demonstrating that the Veteran 
suffers from a hearing loss disability that manifested as a 
result of this noise exposure.  

The Board recognizes that the August 2008 VA examiner 
indicated that hearing loss was present.  However, this 
finding is not in and of itself sufficient to demonstrate 
that the Veteran has a current hearing loss disability, for 
VA compensation purposes, that manifested as a result of his 
military service.  For VA purposes, hearing impairment is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
dB or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).  Neither the August 2007 nor the August 2008 
VA examiners were able to opine as to the auditory thresholds 
due to the nature of the Veteran's responses.  As such, the 
evidence does not demonstrate that the Veteran has a current 
hearing loss disability or that his complaints of impaired 
hearing are in anyway related to his in-service noise 
exposure.  

Additionally, the Veteran left active duty in September 1954.  
His February 2007 claim of bilateral hearing loss is the 
first evidence of record suggesting that the Veteran suffered 
from hearing impairment.  When considering whether or not to 
grant a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
complaints of hearing loss for more than five decades after 
separation from service tends to establish that the Veteran 
has not suffered from chronic hearing loss symptomatology 
since his separation from military service.

Finally, the Board has considered a letter from the Veteran's 
daughter dated April 2007.  According to the letter, the 
Veteran's daughter had to speak loudly for her father to hear 
her.  While this evidence provides further support for the 
Veteran's claim that he currently has difficulty hearing, it 
does not establish that this difficulty is due to in-service 
noise exposure or that the Veteran's symptomatology has been 
present since his separation from active duty, as the letter 
does not indicate when the Veteran began having difficulty 
with his hearing.  Furthermore, VA has not received any 
evidence suggesting that the Veteran's daughter is competent 
to provide a medical opinion.  See Routen, 10 Vet. App. at 
186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's daughter is not competent to opine 
that the Veteran's hearing loss manifested as a result of his 
military service, and as such, this letter does not provide 
evidence sufficient to warrant a grant of service connection.  

In summary, the evidence of record does not indicate that the 
Veteran suffered from a chronic hearing loss disorder during 
his military service or within one year of his separation 
from active duty.  Rather, the record contains no evidence of 
such a disorder until 2007, which is approximately 53 years 
after the Veteran's separation from active duty.  Without any 
medical evidence indicating that the Veteran has a currently 
diagnosed hearing loss disability that manifested as a result 
of his military service, entitlement to service connection 
has not been demonstrated.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.

Tinnitus

The Veteran contends that he is entitled to service 
connection for tinnitus.  However, the preponderance of the 
evidence of record demonstrates that the Veteran does not 
have a current diagnosis of tinnitus that manifested during, 
or as a result of, his military service.  As such, service 
connection is not warranted.  

As previously noted, the Veteran's service treatment records 
could not be located.  However, the Veteran's September 1954 
separation examination has been recovered.  According to the 
examination report, the Veteran complained of his "left 
ear" at the time of separation.  The nature of the Veteran's 
left ear complaints were not discussed in the examination 
report and there was no report of tinnitus recorded during 
this examination.  Therefore, the Veteran's separation 
examination does not demonstrate that the Veteran had 
tinnitus at the time of his separation from active duty.  

The Veteran's DD-214 does indicate that the Veteran was in a 
Field Artillery unit while in the military.  VA also received 
a statement from a fellow service member dated March 2007 
that indicated that he served with the Veteran in the 39th 
Field Artillery Battalion and that the Veteran was near a 
shell explosion that caused him to fall.  The service member 
indicated that the Veteran's ear was bleeding after this 
event.  This evidence suggests that the Veteran may have 
suffered an injury to his left ear during military service.  
However, the evidence does not demonstrate that the Veteran 
developed chronic tinnitus as a result of his active military 
service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The record contains no medical evidence of tinnitus following 
the Veteran's separation from service.  In fact, VA has 
received no medical evidence diagnosing the Veteran with 
tinnitus, or of the Veteran complaining of tinnitus.  Also, 
despite numerous letters from the RO, the Veteran has not 
provided VA with any information regarding where, if 
anywhere, he has received medical treatment since his 
separation from service.  As such, there is no evidence of 
chronic symptomatology of tinnitus since the Veteran's 
separation from active duty.  

The Veteran was afforded a VA examination in August 2007.  
The examiner noted that in-service noise exposure had been 
conceded, and that the Veteran was exposed to band saws and 
grinders throughout his career as a butcher.  An authorized 
audiological evaluation was attempted, but the examiner noted 
that responses were consistently part-word at levels that 
disagreed with the pure tone thresholds offered.  The 
examiner concluded that poor test reliability called the 
report of subjective tinnitus into question.  

The Veteran was afforded an additional VA examination in 
August 2008.  The examiner noted that the Veteran reported 
not hearing well, but that his answers to direct questions 
were evasive.  The examiner concluded that tinnitus may or 
may not be present, but due to the evasive nature of the 
Veteran's answers, the examiner could not say for certain.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to service connection for tinnitus.  
Initially, the Board notes that there is no medical diagnosis 
of tinnitus in the record.  However, since tinnitus is 
largely defined by subjective symptoms, the Board will not 
make a finding as to whether the Veteran currently has 
tinnitus.  Nonetheless, assuming arguendo, that he does have 
tinnitus, there is no indication that it is associated with 
the Veteran's military service.  

The first evidence of a complaint of tinnitus is from the 
Veteran's February 2007 claim for benefits.  As already 
noted, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did 
not complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, there is no evidence of complaints of tinnitus for more 
than five decades, suggesting that the Veteran's 
symptomatology has not been chronic since his separation from 
active duty in 1952.  

As a final matter, the Board has again considered the lay 
statements provided by the Veteran's daughter and his fellow 
service-man.  While these letters provide further support for 
the Veteran's contention that he suffered an injury to his 
left ear during his military service, they do not establish 
that the Veteran's complaints of tinnitus are related to this 
injury or any other noise exposure during his military 
service.  Furthermore, while these individuals are competent 
to testify to what they saw or heard, VA has received no 
evidence suggesting that they are competent to provide a 
medical opinion.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, while the Board has 
considered these statements, they are not competent 
etiological opinions regarding the onset of the Veteran's 
tinnitus.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


